Case 1:19-mj-00344 Document 1 F` ed on 03/13/19 in TXSD Page 1 of 1

United States District Court
5 Southem District of Texas
Ao91 (Rev. 12/03) Criminal Complaim AUSA ~~ FILED

UNITED STATES DISTIQCT COURT MAR 132019

 

 

Southem District Of Texas Brownsville Division David J' Brad|ey’ C|erk of C°urt

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

VS.
Case Number: B-l9- zq()/ f J

Miguel Angel CARRION
AZOI 530 497 United States

I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about March l2, 2019 in Hidalgo County, in

the Southem District Of Texas defendant(s)

knowingly, willful|y, and unlawfully combine, conspire and agree, in reckless disregard ofthe fact that six (6) undocumented
alien(s) had entered the United States in violation of law and were then and there present in the United States in violation of law,
did transport and move said alien(s) by means of a motor vehicle with intent to further their unlawful presence,

 

in violation of Title 8 United States Code, Section(s) l324(a)(l)(A)(v)(I)(ii)
I further state that l am a(n) Border Patrol Agent and that this complaint is based on the

following facts:
On March 12, 2019, Weslaco Border Patrol Agents conducting line watch duties near Donna, Texas, observed multiple subjects
running over the river levee and loading into a parked white Ford Explorer SUV. The vehicle then sped away north bound.
Agents requested air support assistance for the vehicle pursuit which followed. At approximately 10:59 am., air support advised
that the vehicle came to a sudden stop and the driver, later identified as Miguel Angel Carrion a US Citizen, bailed-out from the
driver‘s side door. Agents successfully apprehended Carrion near the SUV as well as the 6 passengers. Agents determined all 6
passengers were illegally present in the U.S. without the proper documents to remain in the country. All subjects were placed
under arrest and transported to the Weslaco Border Patrol Station for processing and case development

Once at the Weslaco Station, Agents initiated a smuggling investigation Agents discovered t u h photo line ups and
testimony provided by two individual subjects serving as Material Witnesses, that CARRI , M` uel Angel was transporting
illegal aliens for monetary gain.

   
   
 

Continued on the attached sheet and made a part ofthis complaint: m Yes

 

 

 

 

Signatu§'o/f?rplainant

Peterso , layton E. Border Patrol Agent
Sworn to before me and signed in my presence, Printed Name ofComplainam

March l3, 2019 - at Brownsville2 fm °

Date City/State

lgnacio Torteya IIl U.S. Magistrate Judge

Name of.ludge Title of.ludge Signatuypj V \

 

